PER CURIAM:
Bailey Trent-Kettelkamp appeals his convictions following a jury trial for second-degree (felony) murder, section 565.021, RSMo 2016, and committing violence against an offender in the Department of Corrections, section 217.385, RSMo 2016, and concurrent sentences as a prior and persistent offender of twenty-five years and ten years imprisonment, *852respectively. He contends that the trial court erred in (1) overruling his Batson challenge to the prosecutor's peremptory strike of a venireperson and (2) overruling his motion to dismiss the felony murder charge under the merger doctrine. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. The judgment of convictions is affirmed. Rule 30.25(b).